Citation Nr: 0506313	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-04 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for purposes of eligibility for Department of Veterans 
Affairs benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from January 1951 to November 
1954.  He died in March 2000.  The appellant is seeking 
recognition as the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2001 and July 2002 decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

The appellant and her son testified before the undersigned at 
a Travel Board hearing in February 2005.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  There is credible and probative evidence of record that 
the veteran and the appellant cohabited continuously for many 
years prior to his death and that they had a valid marriage 
under applicable state law; there is no evidence that the 
appellant has remarried.     




CONCLUSION OF LAW

The appellant is recognized as the veteran's surviving spouse 
for purposes of eligibility for VA benefits.  38 U.S.C.A. §§ 
101, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.50 (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A variety of VA benefits are available to a surviving spouse 
of a veteran.  Benefits may be awarded to a surviving spouse 
upon the service-connected death of the veteran.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2004).  Generally, a 
"surviving spouse" is a person of the opposite sex who 
lived with the veteran continuously until his death and who 
has not remarried, and whose marriage is valid under the law 
of the place where the parties resided at the time of 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  38 C.F.R. §§ 3.1(j), 
3.50(b).  See 38 U.S.C.A. § 101(3) (defining "surviving 
spouse").  

The record does not show, and the appellant does not allege, 
that she and the veteran had a formal, solemnized marriage 
evidenced by a marriage license or certificate.  Rather, she 
asserts that she and the veteran had a common law marriage.  
The State of Texas recognizes informal, or common-law, 
marriages.  An informal marriage may be proved by evidence 
that "the man and woman agreed to be married and after the 
agreement they lived together in this state as husband and 
wife and there represented to others that they were 
married."  Tex. Fam. Code. Ann. 
§ 2.401(a)(2).    

In this case, there is some dispute concerning when the 
veteran and appellant begin living together.  The record 
discloses that the veteran married another woman in 1985 and 
divorced this woman in 1986.  In her January 2001 and 
February 2002 Statements of Marital Relationship, the 
appellant relates that she began living with the veteran as 
husband and wife in November 1984 and continued to live 
together through the date of his death.  

However, there is no dispute that the veteran and the 
appellant lived together continuously for many years after 
the divorce and were living together when he died.  The 
veteran's death certificate lists the appellant as the 
informant and identifies her as the veteran's "companion."  
On the death certificate, her address is shown as the same as 
the veteran's address.  In a January 2002 letter to the 
appellant, the veteran's guardian stated, "there is no 
question you all lived together for many, many years."  The 
appellant also submitted statements dated in October 2002 
from her son and two daughters.  They generally related that 
the appellant and the veteran began a relationship in or 
about 1985 and began living together as husband and wife in 
or about 1987 and continuously thereafter until the veteran's 
death in 2000.  

Along with her statements, the appellant submitted Supporting 
Statements Regarding Marriage.  The individuals indicated 
that they knew the veteran and the appellant, considered them 
to be husband and wife, had heard them refer to themselves as 
married, and knew them to live together for many years until 
the veteran's death.  Finally, during the February 2005 
Travel Board hearing, the appellant provided credible, 
probative testimony concerning the nature of her relationship 
with the veteran.  She also produced evidence documenting the 
purchase of adjoining burial plots and a common headstone.  

The Board resolves doubt in the appellant's favor and finds 
that the evidence supports a finding that a common law 
marriage existed between the veteran and the appellant under 
state law.  38 U.S.C.A. § 5107(b).  That is, there is 
sufficient, credible evidence that they agreed to be married, 
lived together as husband and wife, and represented to others 
that they were married.  Tex. Fam. Code. Ann. 
§ 2.401(a)(2).  There is no evidence that the appellant has 
remarried.  38 C.F.R. 
§§ 3.1(j), 3.50(b).  Accordingly, the appellant is recognized 
as the veteran's surviving spouse for purposes of eligibility 
for VA benefits. Id.      

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
In the event any noncompliance is found, the Board observes 
that, given the completely favorable disposition of this 
appeal, it does not result in any prejudice to the appellant.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

The appellant is recognized as the veteran's surviving spouse 
for purposes of eligibility for VA benefits.  The appeal is 
granted.




	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


